Title: To Thomas Jefferson from George Logan, 20 February 1801
From: Logan, George
To: Jefferson, Thomas



Respected Citizen
Lancaster Feby: 20: 1801

I congratulate you & our Country on the determination of the important question in which every real friend to his Country found himself deeply interested. I received a Letter last evening from our friend John Dickinson of Wilmington, no man is more anxious for the republican cause. The Legislature of this State have continued in Session to this time, in order to take measures in case of an usurpation. We shall now adjourn in two or three days—
I am with sentiments of respect Your friend

Geo Logan

